Citation Nr: 1230200	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-19 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to service connection for arteriosclerotic heart disease, to include as secondary to the service-connected posttraumatic stress disorder (PTSD). 



REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to April 2001 and May 2004 to November 2005. The Veteran was awarded the Bronze Star Medal with Combat Distinguishing Device, which is evidence of combat in service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. The rating decision denied the Veteran's claim for service connection for a heart condition

In December 2010, the Board remanded the Veteran's claim for additional development. The case is once again before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was remanded in December 2010 in order to schedule her for an additional VA examination and to obtain a medical opinion. While the Veteran was afforded the requested VA examination in February 2011, and two addendums were obtained in July 2012, the examiners' opinions are not legally adequate for the Board to conduct appellate review and one of the addendums is not contained in the Veteran's claims file. For these reasons, the claim must be remanded. 

As noted, the Veteran was afforded a VA heart examination in February 2011. After reviewing the Veteran's claims folder and conducting a physical examination, the examiner diagnosed the Veteran with Mitral valve prolapse. In rendering an opinion as to onset of the Veteran's diagnosed heart disability, the VA examiner stated:  "Mitral valve prolapse is not equivalent to ischemic heart disease. Examiner does see notes regarding this condition in the [claims]-file; however these appear to be unconfirmed. Exam this visit is normal." The examiner further noted that the Veteran did not keep an appointment for a Holter monitor and a cardiac stress test in 2006, but that she may benefit from an echocardiogram. 

The examiner's opinion that the Veteran's visit was "normal" appears to contradict his earlier diagnosis of Mitral valve prolapse. Further, the examiner's report that he reviewed the claims folder and the Veteran "did not keep [her] appointment for a Holter" monitor test in 2006 is directly contradicted by the October 2006 Holter monitor test results that had been associated with the Veteran's claims folder. 
 
In compliance with the Board's December 2010 remand instructions, the Veteran was afforded a cardiac stress test in May 2012.  This test, however, was "non diagnostic due to [an] inability to obtain target heart rate due to severe knee pain." The report notes that a pharmacological stress test will be required if a more definitive test is needed. This was not accomplished. 

The July 2012 supplemental statement of the case (SSOC) indicates that an addendum to the February 2011 VA examination was issued on June 1, 2012. While this addendum apparently discussed the Veteran's stress test, the report has not been associated with the Veteran's physical claims file or her virtual VA claims file. The Board is therefore unable to review the June 1, 2012 addendum. 

On July 12, 2012, a second addendum was issued to the February 2011 VA examination report. This report addressed the Veteran's October 2006 Holter monitor test results and stated that since no heart disability was diagnosed on active duty or within one year of her separation, "there is no objective evidence which would support" the conclusion that her cardiac disability is related to service. The examiner then stated that "[n]or can any diagnosis of a current heart disability be established, for the same reason." 

The opinion contained in the July 2012 addendum is inadequate. Specifically, the fact that the Veteran did not develop a heart disability within one year of her separation from service is not determinative. Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. See 38 C.F.R. § 3.303(d) (2011).

In addition, the Veteran has argued that her heart disability is related to her service-connected PTSD. See the July 2008 notice of disagreement. The record does not contain a competent opinion as to the relationship, if any, between a diagnosed heart disability and her service-connected PTSD. This question must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). See also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Finally, following the May 2009 statement of the case, additional VA treatment records were associated with the Veteran's Virtual VA claims file. These records were not considered RO or the AMC and there is no evidence that the Veteran waived her right to have the AMC or RO consider the records in the first instance.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ask the Veteran to identify all records of VA and non-VA health care providers who have treated her for a heart condition. After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain previously unobtained relevant records from each health care provider the Veteran identifies. 

a. The Veteran should also be advised that, with respect to private medical evidence, she may alternatively obtain the records on her own and submit them to the RO/AMC. 

b. The records sought must include any relevant records of VA or private treatment created or updated after the most recent medical evidence of record from July 2012. 

c. In particular, the RO/AMC must attempt to locate the July 1, 2012 addendum to the February 2011 VA examination. 

2. After waiting an appropriate time period for the Veteran to respond, the RO/AMC must schedule the Veteran for a VA examination by a physician with appropriate expertise. The purpose of the examination is to determine the nature of the Veteran's current heart disability and whether it began during active service or is related to any incident of service. 

The following considerations must govern the examination: 

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated. 

b. The physician must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to (1) service treatment records showing syncope in service (date illegible), (2) any private treatment records showing a current diagnosis of mitral valve prolapse, and (3) October 2006 Holter testing through a VA medical center. 

c. The physician must consider the Veteran's lay testimony regarding her symptomatology during and since service and determine and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran. 

d. All indicated tests and studies must be performed, including a stress test (or a pharmacological stress test, if required) and an echocardiogram. 

e. The physician must provide a diagnosis for any cardiac condition found from considering the claims file and from examining the Veteran. 

f. For any heart disability diagnosed, the physician must specifically opine whether that disability (1) began during service (2) is related to any incident of service, or (3) was caused or aggravated (permanently worsened beyond normal progression) by her service-connected PTSD.

g. The physician should also opine as to whether the Veteran experienced a heart disability within one year after discharge from active service. See 38 C.F.R. §§ 3.307, 3.309(a). In reaching this determination, the clinician must report as to whether any symptoms shown during or within one year of service, or shortly thereafter may be identified as a manifestation of any later-diagnosed heart disability. 38 C.F.R. § 3.307(c). 

h. In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file.  

3. Thereafter, the RO/AMC must consider all of the evidence of record TO INCLUDE THE VA TREATMENT RECORDS CONTAINED IN THE VETERAN'S VIRTUAL VA CLAIMS FILE, and re- adjudicate the Veteran's claims of entitlement to service connection for a heart disability. If the benefit sought on appeal remains denied, the Veteran and her representative must be provided a SSOC. The SSOC must contain notice of all relevant actions taken on the above-cited claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


